Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 1 of 17



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                         Case No. 9:19-cv-81160-RS




    APPLE INC.,

                                    Plaintiff,

            v.

    CORELLIUM, LLC,

                                  Defendant.


                      DECLARATION OF GABRIEL S. GROSS
      IN SUPPORT OF JOINT MOTION TO EXTEND TWO DISCOVERY DEADLINES

          1.      My name is Gabriel S. Gross. I am over the age of 18. I have personal knowledge

   of the facts contained herein, which are true and correct. If called as a witness, I could competently

   testify to these statements.

          2.      I am a partner at Latham & Watkins LLP and counsel for Apple Inc. in this matter.

          3.      My team and I received and reviewed Magistrate Judge Matthewman’s Omnibus

   Order Providing Discovery Rulings (ECF No. 249, the “Omnibus Order”) on Friday, March 20,

   2020. That order requires Corellium to produce a significant amount of discovery by March 31,

   which I understand will include at least the source code for one dozen or more versions of a

   particular Corellium software product; a working version of that product itself and the required

   hardware; and potentially hundreds or thousands of previously withheld documents.

          4.      On Sunday, March 22, 2020, I wrote counsel for Corellium to discuss the impact

   of the Omnibus Order on upcoming depositions and discovery in this action, including depositions

   scheduled this week. A true and correct copy of my letter to Corellium’s counsel Mr. Vine is


                                                     1
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 2 of 17



   attached as Exhibit A.

           5.       That same day my associate, Elana Nightingale Dawson, and I conferred by phone

   with Corellium’s counsel Mr. Vine and his colleagues to discuss the issues I raised in my letter

   and the necessary next steps in discovery.

           6.       Counsel for the parties memorialized their discussion and points of agreement by

   email, a true and correct copy of which is attached as Exhibit B.

           7.       On Monday, March 23, 2020, the parties concluded that, in light of practical and

   logistical challenges presented by the significant amount of discovery the Omnibus Order compels

   Corellium to produce, and in view of other practical challenges, it is necessary to extend at least

   the deadline for rebuttal expert reports from April 3, 2020 to April 13, 2020 and the deadline for

   the close of expert discovery from April 20, 2020 to April 27, 2020. The parties also agreed to

   postpone the depositions of at least three Corellium witnesses with technical knowledge until

   sometime between April 1 and 20, 2020, by which point I expect Corellium to have provided the

   recently ordered discovery.

           8.       Apple, its counsel, and its expert witnesses need sufficient time (which they would

   not have under the current schedule) to review the significant amount of discovery Corellium has

   been compelled to produce, in order to fairly and fully question Corellium’s witnesses at deposition

   about such matters, and to allow Apple’s expert witnesses to form their opinions and complete

   their reports.

           9.       Apple and its counsel have worked diligently to adhere to the case schedule in this

   action despite challenges presented by the COVID-19 pandemic and, more recently, by the

   discovery tasks Corellium must complete to comply with the Omnibus Order. The parties have

   begun taking and defending depositions remotely through videoconference technology (three have




                                                     2
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 3 of 17



   been completed over the past week and two more are taking place later this week), and the parties’

   counsel recently cooperated by meeting and conferring and attempting to reach agreement where

   possible over necessary adjustments to deadlines in view of recent events. Counsel also are

   exploring and discussing potentially engaging in other discovery activities remotely, through

   technological measures.

            10.    From my perspective as Apple’s counsel and a partner managing the outside

   counsel team, other factors beyond the parties’ control also necessitate the modest extension of the

   two deadlines the parties have requested. In particular, the COVID-19 pandemic has gravely

   impacted individual attorneys on my team, their families, my client Apple, its personnel, and at

   least one expert witness working on this case, some more seriously than others.

            11.    I am providing portions of this declaration under seal to protect the privacy of those

   on my team who are being impacted by this crisis in personal ways that may have an effect on this

   action, while sharing with the Court the hardship that Apple’s and Latham’s team members are

   facing under the current schedule.

            12.    Apple is headquartered in Santa Clara County, California where all non-essential

   businesses—including Apple—have been ordered to “cease all activities at facilities located within

   the County except for Minimum Basic Operations.”1 In addition, residents of California—

   including almost all of the Apple employees involved in this case—are now required to “stay home

   or at their place of residence except as needed to maintain continuity of operations of the federal

   critical infrastructure sectors.”2



   1
    https://www.sccgov.org/sites/phd/DiseaseInformation/novel-coronavirus/Pages/order-health-
   officer-031620.aspx.
   2
       https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf.


                                                     3
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 4 of 17



          13.      Just as Apple employees have been impacted by the state, local, and federal

   directives responding to the COVID-19 pandemic, Apple’s primary counsel at my law firm have

   been restricted and affected, resulting in considerable hardship in adhering to deadlines in this

   action, several examples of which I describe below.

                a. I typically work out of Latham’s offices in Silicon Valley and San Francisco. I am

                   subject to the California “shelter-in-place” directive, and my Bay Area offices have

                   been ordered closed by authorities. I also live with a medically vulnerable family

                   member,                                                                 . We have

                   been ordered by our family physicians to limit contact and travel during the

                   pendency of the COVID-19 outbreak. My two sons’ school has been ordered

                   closed, and I am the sole person who is not medically vulnerable able to care for

                   them in the coming weeks.

                b. My associate Holly Victorson is a resident of Virginia, and works out of Latham’s

                   Washington, D.C. office. Ms. Victorson, with a degree in computer engineering,

                   is an essential member of Apple’s outside counsel team and has engaged heavily in

                   the investigation of Corellium’s technology that is alleged to infringe Apple’s

                   copyrights.




                                                    . Ms. Victorson lives at home with her husband

                   and 1-year-old daughter, whose daycare is closed and who thus must be cared for




                                                    4
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 5 of 17



               at home, as well as another family member who is a member of multiple high-risk

               groups.

            c. My partner Andrew Gass works out of Latham’s San Francisco office. Mr. Gass

               is likewise subject to the California “shelter-in-place” directive. Mr. Gass has

               advised me that his wife is a physician and front-line medical provider, intimately

               involved in the COVID-19 response and care for the Stanford Medical Center’s

               Intensive Care Unit. Mr. Gass has also advised me that

                                 . His children’s school has been ordered closed, and in light of

               his wife’s critical duties as an ICU doctor                       , Mr. Gass may be

               the sole person able to care for them (two boys aged 3 and 6) in the coming weeks.

            d. My partner Jessica Stebbins Bina works out of Latham’s Century City office. In

               compliance with Los Angeles County’s and California’s “shelter-in-place”

               directives, the Century City office is closed and she too is subject to those

               directives. Ms. Bina has advised me that her children’s preschool has been closed,

               her children (aged 2 and 4) are at home as a result, and

                                                             . In addition, she and her husband must

               assist her husband’s parents, who—under directive of the California Governor—

               are not to leave their home because they are over 65 years old.

            e. In addition to the restrictions on Apple employees and counsel discussed above,

               Apple’s retained experts also face significant restrictions. Dr. Jason Nieh, Apple’s

               technical expert witness, works for Columbia University, and has advised me that

               he was instructed by his employer that he may not travel. In addition, the Governor

               of New York has issued an order requiring that all employees of non-essential




                                                5
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 6 of 17



                businesses and not-for-profit entities work from home.3 This will prevent Dr. Nieh

                from conducting any required in-person reviews of Corellium source code or Apple

                source code that are planned for the coming weeks, and that are necessary to his

                preparation of a rebuttal expert report currently due April 3, 2020. Such source

                code must generally be reviewed on-site, in secure locations, due to its highly

                confidential and proprietary nature. Although the parties are exploring potential

                vehicles that may allow for remotely accessing and reviewing source code, they

                have not completed their negotiations or reached an agreement.




             f. Other members of the Latham team, including associates, paralegals, and support

                staff, are similarly affected. While everyone is attempting to do as much as possible

                remotely, some associates and support staff have to care for elderly relatives at risk

                of COVID-19. Others are not able to view or discuss confidential materials in their

                home due to their spouses/partners likewise being ordered to remain at home.

                Others are caring for young children whose schools or daycares have been closed.

                These are substantial and material impositions on these persons’ ability to work on

                matters at issue in this case and have caused additional hardship to that created by

                the global pandemic.



   3
    https://www.governor.ny.gov/news/no-2028-continuing-temporary-suspension-and-
   modification-laws-relating-disaster-emergency.


                                                  6
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 7 of 17



          14.     The parties, through conferral and compromise, have agreed to modest extensions

   of two discovery deadlines, which I believe will help mitigate the hardship felt by all involved as

   a result of the COVID-19 pandemic and in light of the significant discovery obligations required

   by the Omnibus Order. These two specific deadlines do not impact the dates relevant to the Court,

   namely the deadlines for dispositive and Daubert motions and the trial date.

          I declare under penalty of perjury that the foregoing is true and correct.




   Executed on March 24, 2020                           _______
   in Hillsborough, California                          Gabriel S. Gross




                                                    7
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 8 of 17




                          EXHIBIT A
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 9 of 17
   Gabriel S. Gross                                                       140 Scott Drive
   Direct Dial: +1.650.463.2628                                           Menlo Park, California 94025
   gabe.gross@lw.com                                                      Tel: +1.650.328.4600 Fax: +1.650.463.2600
                                                                          www.lw.com

                                                                          FIRM / AFFILIATE OFFICES
                                                                          Beijing           Moscow
                                                                          Boston            Munich
                                                                          Brussels          New York
                                                                          Century City      Orange County
                                                                          Chicago           Paris
   March 22, 2020                                                         Dubai             Riyadh
                                                                          Düsseldorf        San Diego
                                                                          Frankfurt         San Francisco
                                                                          Hamburg           Seoul
   VIA EMAIL                                                              Hong Kong         Shanghai
                                                                          Houston           Silicon Valley
                                                                          London            Singapore
                                                                          Los Angeles       Tokyo
   Jonathan Vine                                                          Madrid            Washington, D.C.
   Cole, Scott & Kissane, P.A.                                            Milan
   Esparante Building
   222 Lakeview Avenue, Suite 120
   West Palm Beach, Florida 33401
   jonathan.vine@csklegal.com

                         Re:      Apple Inc. v. Corellium, LLC, No. 19-cv-81160 (S.D. Fla.)

   Dear Jonathan:

           On Friday, the Court ordered Corellium to produce by March 31 a large volume of mate-
   rials and information that up until now, Corellium has withheld in discovery. ECF No. 249. I write
   because this necessarily will have an impact on upcoming depositions and expert discovery, in
   particular depositions scheduled before the deadline for Corellium to comply.

            Apple is entitled to and intends to depose Corellium’s witnesses about the documents,
   source code, and other materials the Court has ordered Corellium to produce. Indeed, Apple would
   be unfairly prejudiced if it were denied a fair opportunity to question witnesses on these materials
   because Corellium has been “overly restrictive and stubbornly recalcitrant” in withholding them.
   Id. at 4 (also reaching “the inescapable conclusion that Apple has not yet had a full and complete
   opportunity to examine the CAP [Corellium Apple Product] at issue in this case”).1 Similarly,
   Apple’s expert witnesses will need to review the materials Corellium has been compelled to pro-
   duce (and any related witness testimony) as they are likely to affect their opinions and reports.

           The Court has ordered Corellium to produce (a) “all source code for the 12-16 prior ver-
   sions or minor changes” to the CAP; (b) “the native source code files for all versions of the CAP,”
   without replacing, redacting, editing, or deleting any code, via “GitHub, Bitbucket, or another
   agreed-to software repository actually used by software developers”; (c) all “technical documen-
   tation regarding the CAP;” (d) “an on-premises version of the CAP”; and (e) “the CAP” itself,
   including “access to all parts of the hypervisor.” Id. at 2-9. The Court also expanded the definition

   1
     See also id. at 5-6 (finding Corellium “to date has not provided Apple with sufficient information to fully
   and effectively evaluate the CAP for purposes of this litigation” and noting that “the Court is becoming
   increasingly concerned that Corellium is trying to obfuscate the discovery issues or possibly ‘hide the ball’
   regarding the CAP”).
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 10 of 17
    March 22, 2020
    Page 2




    of the “CAP” for discovery purposes to: “[a]ll products developed, offered for sale, or sold by
    Corellium that create virtual versions of iOS-operated devices,” including “the hypervisor.” The
    Court further ordered Corellium to produce “any additional documents that are responsive to Ap-
    ple’s Request for Productions in light of the Court’s expanded definition of the Corellium Apple
    Product.” Id. at 8-10. Finally, the Court ordered Corellium to produce the documents on its priv-
    ilege log that “are not subject to any legitimate privilege,” which amounts to thousands of docu-
    ments. Id. at 10.

            To comply with this order, Corellium will need to produce a significant number of source
    code files, make them available for Apple’s counsel and expert to fully review on a proper source
    code review platform, produce many previously withheld technical and other documents, and pro-
    vide a working on-premises product, all by March 31. We trust Corellium will fully and timely
    comply with the order and will promptly let us know, and seek relief from the Court if necessary,
    if any prevailing public health requirements impede full compliance. Likewise, we and Apple’s
    experts will work diligently to review these materials as quickly as possible, given the circum-
    stances, once we have them.

             Given the fast-approaching April 20 deadline for the close of discovery, however, Apple
    has little choice but to proceed with the upcoming depositions of Corellium’s witnesses as sched-
    uled, and to leave those depositions open so they can be continued at later dates once Corellium
    has complied with the Court’s order and Apple’s counsel and experts have reviewed the yet-to-be-
    produced discovery materials. This is likely to impact at least the depositions of Messrs. Wang,
    Skowronek, Dyer, Wade, and Ms. Gorton. As just one example, there is no longer any reason to
    have Corellium make available at Mr. Wang’s deposition tomorrow the deficient and altered
    amount of source code it had produced on the Everlaw platform, now that Corellium has been
    ordered to produce a far greater amount of its unaltered source code, including hypervisor code,
    via a more suitable software review platform. Rather, we anticipate needing to question Mr. Wang
    about those topics once we have had sufficient opportunity to review those new materials.

            While we would rather depose Corellium’s witnesses just once, and only after Corellium
    has complied with the Court’s order and its other discovery obligations, the case schedule—in-
    cluding the deadlines for rebuttal expert reports and for the close of discovery—leaves us little
    choice but to proceed as we describe above. That said, we should meet and confer regarding any
    potential adjustments to the case schedule that could make things more workable and efficient,
    particularly in light of the logistical challenges posed by the growing coronavirus pandemic, Co-
    rellium’s upcoming document and source code production, and how these events may impact other
    case-related plans like for on-site source code reviews, on-premises product installation, and expert
    report deadlines. For example, given the many legal and employer-mandated restrictions on travel
    that are currently affecting a number of the people involved in this case, we anticipate that both
    sides will need some accommodations to facilitate meaningful inspections and review of source
    code. We also think it would be more sensible and efficient to extend the discovery period and
    sequence the remaining discovery to (1) allow Corellium to complete its production of discovera-
    ble documents and source code and otherwise comply with the Court’s order by March 31, then
    (2) schedule the relevant Corellium fact witnesses to be deposed (just one time), and then (3) com-
    plete the expert reports and expert witness depositions.
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 11 of 17
    March 22, 2020
    Page 3




            Of course, if either side needs relief from any court-ordered deadlines or other restrictions,
    we would like to attempt to avoid disputes and reach a stipulation in advance, rather than resolving
    such issues through unnecessarily contested motions. Given the rapidly changing situation about
    the pandemic that is affecting all of us, we aim to be as flexible and efficient as possible in keeping
    the case moving forward. Please let me know when you are free to meet and confer. You should
    feel free to call me directly, any time, to discuss any of this.

                                                   Very truly yours,




                                                   Gabriel S. Gross
                                                   of LATHAM & WATKINS LLP

    cc:       Justin Levine
              Lizza Constantine
              Martin Goldberg
              Emily Pincow
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 12 of 17




                          EXHIBIT B
  Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 13 of 17




From:                              Jonathan Vine <Jonathan.Vine@csklegal.com>
Sent:                              Sunday, March 22, 2020 2:38 PM
To:                                Gross, Gabriel (Bay Area)
Cc:                                Nightingale Dawson, Elana (DC); Justin B. Levine; Lizza C. Constantine; Michael
                                   Boehringer; ggaukroger@bergersingerman.com; dhecht@piercebainbridge.com;
                                   mprice@piercebainbridge.com; mmcgowin@piercebainbridge.com;
                                   mwang@piercebainbridge.com; wwu@piercebainbridge.com;
                                   mgoldberg@lashgoldberg.com; epincow@lashgoldberg.com; Stebbins Bina, Jessica
                                   (CC); Gass, Andrew (Bay Area); Damle, Sy (DC); Homer, Carolyn (DC); #C-M APPLE -
                                   CORELLIUM - CASE TEAM - LW TEAM
Subject:                           Re: Apple Inc. v. Corellium, LLC - Letter



I would add that we are prepared to go forward with all depositions but that you prefer to hold off until after
March 31 and compliance with the ordered production. I also would add that we have given you a proposed
schedule to fall within the current discovery deadline of April 20. You indicated you would be providing a
counter proposal. We look forward to receiving same.



        On Mar 22, 2020, at 5:23 PM, "Gabe.Gross@lw.com" <Gabe.Gross@lw.com> wrote:


        [CAUTION: EXTERNAL EMAIL]

        Jonathan and team -

        Thank you for your time on our call. I write to follow up on my letter from earlier today and our call, and
        to summarize what I understand to be our points of agreement and next steps.

        First, you reiterated that you intend to move for reconsideration of and/or appeal the Court’s order
        compelling Corellium to produce source code, the hypervisor, and Corellium’s on-premises product. You
        also noted that you do not intend to move for reconsideration of or appeal the Court’s order with
        respect to producing non-privileged documents listed on Corellium’s privilege log. Apple expects
        Corellium to comply with all aspects of the order.

        With respect to Mr. Wang’s deposition that was scheduled for tomorrow morning, you offered to
        proceed with it but would not agree to allow us to continue deposing him after Corellium has complied
        with the Court’s order so we could question him on the materials Corellium has been ordered to
        produce. I explained that we could not accept that offer, since Apple’s counsel and experts will need to
        review the recently ordered discovery before completing Mr. Wang’s deposition. In view of that
        impasse, we agreed to postpone Mr. Wang’s deposition to a date to be determined after Corellium has
        complied with the Court’s order. You offered to make Mr. Wang available between March 31 and April
        20 for a deposition.

        With respect to the other upcoming depositions and deadlines in this case, we agreed that Apple will
        propose a revised schedule that Corellium will consider in the hopes that we can amicably resolve the
        scheduling challenges the parties are currently facing. We are working on that now. We understood
        you to generally agree that in light of the recently ordered production of source code and other
                                                             1
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 14 of 17
    technical material, it makes sense to postpone the depositions of at least Messrs. Wang, Skowronek,
    and Wade until after any such production, as they have relevant technical knowledge. I explained that in
    light of the Court also ordering Corellium to produce all non-privileged documents it has withheld and
    itemized on its privilege log, we also will need to postpone Mr. Dyer’s and Ms. Gorton’s depositions until
    after Corellium’s compliance as well.

    Finally, you raised some concerns related to how the Court has defined the Corellium Apple Product and
    ordered the production of source code for prior versions of the Corellium Apple Product. We
    understand that you will send us something in writing, like a draft stipulation or declaration on these
    issues, and we will consider whatever you send over. Please let us know if anything in this email does
    not accurately reflect our discussion.

    Yours,

    Gabe

    Gabriel S. Gross

    LATHAM & WATKINS LLP
    140 Scott Drive | Menlo Park, CA 94025
    D: +1.650.463.2628 | M: +1.650.868.4223




                                                Jonathan Vine
                                                Partner
                                                Tel: 561-383-9203 | Fax: 561-683-8977
                                                Jonathan.Vine@csklegal.com

                                                Cole, Scott & Kissane P.A.
        The Florida Law Firm                    222 Lakeview Avenue, Suite 120
                                                West Palm Beach, Florida 33401
      www.csklegal.com




    From: Jonathan Vine <Jonathan.Vine@csklegal.com>
    Sent: Sunday, March 22, 2020 12:19 PM
    To: Gross, Gabriel (Bay Area) <Gabe.Gross@lw.com>
    Cc: Nightingale Dawson, Elana (DC) <Elana.NightingaleDawson@lw.com>; Justin B. Levine
    <Justin.Levine@csklegal.com>; Lizza C. Constantine <Lizza.Constantine@csklegal.com>; Michael
    Boehringer <Michael.Boehringer@csklegal.com>; ggaukroger@bergersingerman.com;
    dhecht@piercebainbridge.com; mprice@piercebainbridge.com; mmcgowin@piercebainbridge.com;
    mwang@piercebainbridge.com; wwu@piercebainbridge.com; mgoldberg@lashgoldberg.com;
                                                          2
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 15 of 17
    epincow@lashgoldberg.com; Stebbins Bina, Jessica (CC) <Jessica.StebbinsBina@lw.com>; Gass, Andrew
    (Bay Area) <Andrew.Gass@lw.com>; Damle, Sy (DC) <Sy.Damle@lw.com>; Homer, Carolyn (DC)
    <Carolyn.Homer@lw.com>
    Subject: Re: Apple Inc. v. Corellium, LLC - Letter


    Yes. Thanks.



           On Mar 22, 2020, at 3:18 PM, "Gabe.Gross@lw.com" <Gabe.Gross@lw.com> wrote:


           [CAUTION: EXTERNAL EMAIL]

           Assuming you mean eastern time, so in 15 minutes, yes I can make that work. Let’s use
           this dial-in; my colleague Elana in Washington will join me. 1.877.205.3155, 100608#.

           Gabe




        <image001.jpg>              <image003.jpg> Jonathan Vine
                                                         Partner
                                                         Tel: 561-383-9203 | Fax: 561-683-8977
         The Florida Law Firm
                                                         Jonathan.Vine@csklegal.com
        www.csklegal.com
                                                         Cole, Scott & Kissane P.A.
                                                         222 Lakeview Avenue, Suite 120
                                                         West Palm Beach, Florida 33401
        <image002.png>


                                                         <image004.jpg>

                                                         <image005.jpg>

                                                         <image006.jpg>

                                                         <image007.jpg>




           From: Jonathan Vine <Jonathan.Vine@csklegal.com>
           Sent: Sunday, March 22, 2020 12:16 PM
           To: Nightingale Dawson, Elana (DC) <Elana.NightingaleDawson@lw.com>
           Cc: Justin B. Levine <Justin.Levine@csklegal.com>; Lizza C. Constantine
           <Lizza.Constantine@csklegal.com>; Michael Boehringer
           <Michael.Boehringer@csklegal.com>; ggaukroger@bergersingerman.com;
           dhecht@piercebainbridge.com; mprice@piercebainbridge.com;
                                                     3
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 16 of 17
         mmcgowin@piercebainbridge.com; mwang@piercebainbridge.com;
         wwu@piercebainbridge.com; mgoldberg@lashgoldberg.com;
         epincow@lashgoldberg.com; Gross, Gabriel (Bay Area) <Gabe.Gross@lw.com>; Stebbins
         Bina, Jessica (CC) <Jessica.StebbinsBina@lw.com>; Gass, Andrew (Bay Area)
         <Andrew.Gass@lw.com>; Damle, Sy (DC) <Sy.Damle@lw.com>; Homer, Carolyn (DC)
         <Carolyn.Homer@lw.com>
         Subject: Re: Apple Inc. v. Corellium, LLC - Letter


         Are you free 3:30 pm - 4:00 pm?




                On Mar 22, 2020, at 2:46 PM, "Elana.NightingaleDawson@lw.com"
                <Elana.NightingaleDawson@lw.com> wrote:


                [CAUTION: EXTERNAL EMAIL]

                Counsel,

                Please see the attached.

                Thank you.
                Elana


                Elana Nightingale Dawson | LATHAM & WATKINS LLP
                555 Eleventh St., NW Suite 1000 | Washington, DC 20004
                Tel: 202-637-2303 | Fax: 202-637-2201 | http://www.lw.com




             <image001.jpg>                <image004.jpg> Jonathan Vine
                                                          Partner
                                                          Tel: 561-383-9203 | Fax: 561-683-8977
              The Florida Law Firm
                                                          Jonathan.Vine@csklegal.com
             www.csklegal.com
                                                          Cole, Scott & Kissane P.A.
                                                          222 Lakeview Avenue, Suite 120
                                                          West Palm Beach, Florida 33401
             <image002.png>
                                                          <image005.jpg>

                                                          <image006.jpg>

                                                          <image007.jpg>

                                                          <image008.jpg>

                                                 4
Case 9:19-cv-81160-RS Document 251-1 Entered on FLSD Docket 03/24/2020 Page 17 of 17




                 _________________________________

                 This email may contain material that is confidential, privileged
                 and/or attorney work product for the sole use of the intended
                 recipient. Any review, disclosure, reliance or distribution by
                 others or forwarding without express permission is strictly
                 prohibited. If you are not the intended recipient, please contact the
                 sender and delete all copies including any attachments.

                 Latham & Watkins LLP or any of its affiliates may monitor
                 electronic communications sent or received by our networks in
                 order to protect our business and verify compliance with our
                 policies and relevant legal requirements. Any personal information
                 contained or referred to within this electronic communication will
                 be processed in accordance with the firm's privacy notices and
                 Global Privacy Standards available at www.lw.com.
                 <2020.03.22 G. Gross ltr to J. Vine .pdf>

         Confidentiality Notice: This communication is covered by the Electronic Communications
         Privacy Act, 18 U.S.C. §§ 2510-2521. It is legally privileged (including attachments) and is
         intended only for the use of the individual(s) or entity(ies) to which it is addressed. It may
         contain information that is confidential, proprietary, privileged, and/or exempt from
         disclosure under applicable law. Any review, retransmission, dissemination or other use of,
         or taking of any action in reliance upon this information by persons or entities other than
         the intended recipient is strictly prohibited. If you have received this communication in
         error, please notify us so that we may take the appropriate action and avoid troubling you
         further. If you are not the intended recipient(s), please destroy this message, and any
         attachments, and notify the sender by return e-mail. Thank you for your cooperation.




                                                        5
